EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 1 March 2021 has been reviewed, found acceptable and has replaced the previous substitute specification
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Max Kaganov on 8 March 2021.
The application has been amended as follows: 
In the Substitute Specification:
Page 13, line 4, “Figure 4 shows” has been rewritten as --Figures 4a), 4b) and 4c) respectively show--; lines 4 & 5, “4a), 4b) and 4c)” has been deleted; line 5, --of the above equations-- has been inserted after “coordinates”; line 16, --in Figures 4a) to 4c)-- has been inserted after “shape”; line 21, “Figure 5 shows” has been rewritten as --Figures 5a), 5b) and 5c) respectively show--; lines 21 & 22, “5a), 5b) and 5c)” has been deleted; line 22, --of the above equations-- has been inserted after “coordinates”.
Page 14, line 4, a --.-- has been inserted after “slot 12”; line 12, “6-8” has been rewritten as --6, 7, 8a, 8b and 8c--.
In the Claims:

In claims 27, 32, line 3 in each claim, --respectively-- has been inserted prior to “delimited” and “a defined by claim 18” has been deleted, respectively in each claim.
Claims 18-33 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A surface integrated waveguide including top and bottom conductive layers having at least one slot with a specified contour--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee